The judgment of the Supreme Court was entered,
Per Curiam.
It has been uniformly held by this court that a mechanic’s lien to bind the estate of a married woman must show on its face every requisite to make it a valid claim against her. In Kuhns and Wife v. Turney, 6 Norris 497, our brother Gordon, after an exhaustive review of the cases, says, in the opinion of the court delivered by him : “ It follows that if a mechanic or material-man would successfully charge the estate of a feme covert for work and labor done, or materials furnished, he must not only prove on the trial, but also set forth in his claim filed, .that such work or material was necessary for the improvement or repair, as the ca§e may be, of her separate estate.” In this respect the lien filed in this case was defective, and the court below therefore were right in striking it from the record.
Judgment affirmed.